COURT OF APPEALS
                       SEVENTH DISTRICT OF TEXAS
                            AMARILLO, TEXAS                n\\
RE : Case Number: 07-14-00 353-CR                          NO~ 03 2015
Trial Court Case No: 67.789-E

Style :   The State of Texas   Vs.   Michael Ray Kennedy

                          " NOTICE OF APPEAL    II



                         \-lith Written Objectio ns

Clerk; Vivian Long.
              Please File This Notice of Appeal for Good Cause and
Written Objectio ns;

                         " NOTICE OF APPEAL 11
                                 and
                         WRITTEN OBJECTIONS.

                               Enclosed



                                          Respect fully


                                             .!!/;:c_4a&_ ~ ~·
                                             Michael Ray    enndy
                       Case: No. 07-14-00353-C R
                 Trial Court Case# ~~~~~---------
                                    67.789-E      --------



Michael Ray Kennedy               §
                                  §              COURT OF APPEALS
         Vs.                      §           SEVENTH DISTRICT OF TEXAS
                                  §               AMARILLO, TEXAS
The State of TEXAS                §

                                                              NOV 03 2015
                          NOTICE OF APPEAL
                                 and
                         WRITTEN OBJECTIONS

     Now Comes, Michael Ray Kennedy Appearing Pro Se, Files Notice
of Appeal and Objecting to the Court of Appeals Responce Dated Oct/
21/2015. For Good Cause, Shows the Following:

                                I.
OBJECTION NUMBER ONE.
         Motion for Forensic Analysis and Testing and Motion for
Appointment of Counsel was, Deemed, Filed and By the Plain Language.

*   Respectfully Submitted on this 24th day of September, 2015. Pg 2
    of the Motion Requesting Forensic Analysis And Testing and Signa-
    -ture as well as Exhibit (1) Affidavit of Indigency. Pg 5 Texas
    Civil Practice and Remidies Code 132.001 is Same as on Exhibit (1)
    Excuted on this 24th Day of September, 2015. Was in Orignal Motion
    for Forensic testing. According to See, Campbell V.State 320, S.W.
    3d 338, 344(Tex.Crim .App.2011). [T]he Pleadings of Pro Se Inmates
    Shall Be Deemed Filed at the Time They are Delivered to Prison
    Authoritties for Forwarding to the Court Clerk.

Accordin to the Court of Appeals Responce that The Courts Opinion
and Judgement Were Issued on July/16/2015 Claiming;
It's Plenary Power over its Judgement Expired on September 25,2015
[Motion was Filed/ September 24,2015.
According to Michael Ray Kennedys Motion, Pursuant To Chapter 38
Requesting Forensic Analysts and Testing, was Timly Filed September



                              page 1
24th,2015. ID Campbell V.State 320,S.W.3d 338,344(Tex.Crim.App.2011).
Deemed Filed September 24th,2015. at Time Delivered to Prison Auth-
-oritys.
Plenary Power Over It's Judgement Did Not Expire Because the Motion
was Deemed Filed September/24/2015.
Objection , Because The Motion was Timly Filed.
Objection To Tx,R,App.P.19.1(B) Because The Motin was Filed in time
            Jurisdiction was Not Lost.
Applicant States A Schlup Type Claim on the Other Hand is a Procedural
Claim in Which the Applicants Claim of Innocence Does Not Alone Pro-
-vide a Basis for Relief, But is Tied to a Showing of Constitutional
Error at Trail. Schlup 513 U.S. at 314, 115 S,CT 851.
This is a Gateway to be Heard on Appeal. There is Enough Merit Because
the conflict of Testimony in the States Brief PG 8 A SPENT 38.Bullet
was Found in the Drivers Headrest. Vs(The Actual Words 38). Compair
Testimony Vertict, Punishment Sentencing PG 42.
LN 22-23-24. Alice Said: That She Knew the Defendant to Own a 380
Pistol and that She saw it the Night Before.
PG 43. The State Claims in LN 4-7 ; And you Heard him tell you that
This Bullet is a Small Caliber Round That is Very Consistent with a
Bullet From a 380 Pistol, The Kind That Alice Said That She Saw.

    The Reason a Appeal to the Moyion Requesting Forensic Analysis
and Testing Should Be Granted Is:
Any Evidence That is Relevent TRE 401 In The Interest Of Justice.
What was The Bullet A : 380 or A     38 as the State Claimed ?
When was The Bullet Actually Fired ? TESTING IS NEEDED.
The Only Solution is to Test the Bullet that was Found Lodged in the
Headrest/Seat, "Was There Glass in the Bullet" ?
There are Enough Facts to Support, The Story of the Bullet; CAN NOT
BE A 380 [and] A 38.
   Wherefore Premises Considered To Grant Relief to file Appeal or
On Its Own Motion Grant Orignal Motion For Forensic Analysis and
Testing.
                                Respectfully Submitted




                             page 2
             CERTIFICATE OF SERVICE




On This 26th Day of October,2015 A Notice to Appeal

With written Objections was Placed in the Legal Mail

Box VIA Mailed to COURT of APPEALS, Seventh District

501 S. Fillmore Suite 2-A     Amarillo,Texas 79101-2449.

                            Respectfully




                   page 3
                    Order




Upon Consideration, The Right to Appeal is Hereby


( Granted )   For Good Cause "On Meritts of" the

Motion for Forensic Analysis and Testing and The

Appointment of Counsel.




          IT IS ORDERED, THE RIGHT OF APPEAL IS
          GRANTED.



                   HONORABLE JUDGE PRESIDING.
                                                                                  _,,,_...,._.,,,._.,.F,   '''''•>r"'_,., _ _ , •"   ·~~•'"'''0"'-''''~"'-' -~~,.......,..,   ........ -""..__, ............   ,...~.-:-,_,...,.-o~•..-.,_.-~o-_,...y'